Exhibit 10.1

AMENDMENT TO STOCK OPTION AGREEMENT

This AMENDMENT TO STOCK OPTION AGREEMENT (this “Amendment”), dated as of May
        , 2007, is entered into by and between AMERICAN LAND LEASE, INC., a
Delaware corporation (the “Company”), and
                                         (“Employee”), and amends the Incentive
Stock Option Agreement, dated as of                                         ,
entered into by the Company and Employee (the “Stock Option Agreement”).
Capitalized terms used but not otherwise defined in this Amendment shall have
the respective meanings set forth in the Stock Option Agreement or, if not
defined therein, the Company’s 1998 Stock Incentive Plan, as amended (the
“Plan”).

Background

A. On                     , the Company and Employee entered into the Stock
Option Agreement.

B. Company and Employee wish to amend the terms of the Stock Option Agreement in
the manner set forth herein.

C. Pursuant to the Option Agreement and the Plan, such amendment must be set
forth in a written agreement among the Company and Employee.

Operative Terms

The Company and employee hereby agree as follows:

1. Amendments of Stock Option Agreement.

(a) Section 3(a)(i) of the Stock Option Agreement is hereby deleted and replaced
in its entirety with the following:

“(i) if the Employee’s termination of employment is due to his or her death or
Disability (as defined below), the vesting of the Option shall accelerate, the
Option shall be immediately exercisable for 100% of the Option Shares covered
hereby and the Option shall remain exercisable for all of such Option Shares
until the Expiration Date;”

(b) Section 7 of the Stock Option Agreement is hereby amended by inserting the
following as new Section 7(i) immediately after Section 7(h) thereof:

“(i) Section 409A Compliance. The Company and the Employee intend for the Option
to be a stock option that does not provide for the deferral of compensation
within the meaning of Section 409A of the Code. Notwithstanding anything to the
contrary, this Agreement and the Plan shall be applied, construed and
interpreted in a manner that will carry out this intention.”



--------------------------------------------------------------------------------

2. No Other Amendments. Except as expressly amended hereby, the provisions of
the Stock Option Agreement are and will remain in full force and effect and,
except as expressly provided herein, nothing in this Amendment will be construed
as a waiver of any of the rights or obligations of the Company and Employee
under the Stock Option Agreement.

3. Counterparts. This Amendment may be executed in counterparts, each of which
when signed by the Company or Employee will be deemed an original and all of
which together will be deemed the same agreement.

4. Plan Controls. This Amendment and the Agreement are made under and subject to
the provisions of the Plan. In the event of any conflict between the provisions
of this Amendment or the Agreement as amended hereby, the provisions of the Plan
shall govern.

5. Entire Agreement. This Amendment and the Agreement and the Plan contain the
entire understanding and agreement of the Company and Employee concerning the
subject matter hereof, and collectively supersede any other agreement or
understandings, written or oral, between the parties with respect thereto.

6. Governing Law. This Amendment and the rights of all persons claiming
hereunder will be construed and determined in accordance with the laws of the
State of Florida without giving effect to the conflict of law principles
thereof.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

AMERICAN LAND LEASE, INC. By:  

 

Name:   Title:   EMPLOYEE:

 

Name: